In an action to foreclose a mortgage, the defendants Monique Taylor and Leonard Taylor appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Westchester County (Walker, J.), dated April 13, 2012, which, inter alia, denied their motion for summary judgment dismissing the complaint insofar as asserted against them, and granted that branch of the plaintiff’s cross motion which was for summary judgment on the complaint insofar as asserted against them.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CFLR 5501 [a] [1]; Aurora Loan Servs., LLC v Taylor, 114 AD3d 627 [2014] [decided herewith]). Skelos, J.E, Lott, Cohen and Hinds-Radix, JJ., concur.